UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a ee ee ee ee ee ee eee xX
UNITED STATES OF AMERICA ORDER OF
JUDICIAL REMOVAL
- against -
GARY DAVIS, 13-CR-950 (JMF)
a/k/a “Libertas,”
Defendant.
we ee ee eee Xx

Upon the application of the United States of America, by Michael D. Neff, Assistant
United States Attorney, Southern District of New York; upon the Factual Allegations in Support
of Judicial Removal; upon the consent of Gary Davis, the defendant, and upon all prior
proceedings and submissions in this matter; and full consideration having been given to the
matter set forth herein, the Court finds:

1, The defendant is not a citizen or national of the United States.

2. The defendant is a native of the Republic of Ireland and a citizen of the Republic

of Ireland.

3. The defendant was extradited and paroled into the United States on or about July

13, 2018 at John F. Kennedy International Airport in New York.
4, The defendant has been convicted in this Court of the offense of conspiracy to
distribute and possess with intent to distribute controlled substances in violation of 21 U.S.C.

§§ 841(a)(1), 841(h), and 846.
5. | A maximum sentence of 20 years’ imprisonment may be imposed for this offense.
21 U.S.C. § 841(b)CL)\(C).

6. The defendant is subject to removal from the United States pursuant to the following
provisions of law: section 212(a)(2)(A)(i)(D of the Immigration and Nationality Act of 1952
(“INA”), as amended, 8 U.S.C. § 1182(a)(2)(A)(1)(D, as an alien who has been convicted of a
crime involving moral turpitude (other than a purely political offense) or an attempt or conspiracy
to commit such a crime; section 212(a)(7)(A)(i)() of the INA, as amended, 8 U.S.C.
§ 1182(a)(7)(A)(@)(D, as an alien who is not in possession of a valid unexpired immigrant visa,
reentry permit, border crossing card, or other valid entry document required by the Act; (3) section
212(a)(2)(A)(G)C1) of the Act, as amended, 8 U.S.C. § 1182(a)(2)(A)(@)dD, as an alien who has
been convicted of, or who admits having committed, or admits committing acts which constitute
the essential elements of, a controlled substance violation (as defined in 21 U.S.C. § 802); and
section 212(a)(2)(C) of the Act, as amended, 8 U.S.C. § 1182(a)(2)(C), as an alien whom a consular
or immigration officer knows or has reason to believe is or has been an illicit trafficker in any
controlled substance or who is or has been a knowing assister, abettor, conspirator, or colluder with

others in the illicit trafficking in any such controlled substance.

7. The defendant has waived his right to notice and a hearing under Section 238(c) of

the INA, 8 U.S.C. § 1228(c).

8. The defendant has waived the opportunity to pursue any and all forms of relief and

protection from removal.
WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c), 8 U.S.C.
§ 1228(c), that the defendant shall be removed from the United States promptly upon his release
from confinement, or, if the defendant is not sentenced to a term of imprisonment, promptly upon

his sentencing, and that the defendant be ordered removed to the Republic of Ireland.

Dated: New York, New York
Apri, 2019

day 1S

 

THE HONORABLE TESKE M. FURMAN
UNITED STATESDISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ee ee ee eee eee eee xX

UNITED STATES OF AMERICA NOTICE OF INTENT TO
REQUEST JUDICIAL
REMOVAL

- against -
GARY DAVIS, 13-CR-950 (JMF)
a/k/a “Libertas,”
Defendant.
pee eee eee eee eee ee eee eee eee xX

NOTICE IS HEREBY GIVEN TO Gary Davis, and to his attorney of record, Mare
Agnifilo, Esq., that upon conviction of the defendant for a violation of Title 21 United States
Code, Sections 841(a)(1), 841(h), and 846, the United States of America shall request that the
Court issue a Judicial Order of Removal against the defendant pursuant to Section 238(c) of the

Immigration and Nationality Act of 1952, as amended, 8 U.S.C. § 1228(c).

Dated: New York, New York
April 9, 2019

GEOFFREY S. BERMAN
United States Attorney
Southern District of New York

By: Nich 5 ALL
Michael D. Neff”
Assistant United States Attorney

 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ee eee Xx

UNITED STATES OF AMERICA FACTUAL ALLEGATIONS
IN SUPPORT OF JUDICIAL
REMOVAL

- against -
GARY DAVIS, 13-CR-950 (JMF)
a/k/a “Libertas,”
Defendant.
ween een pe ee ee ee ee ed xX

NOTICE IS HEREBY GIVEN TO Gary Davis, and to his attorney of record, Mare
Agnifilo, Esq., that the United States of America alleges the following facts in support of the
Notice of Intent to Request Judicial Removal:

1. The defendant is not a citizen or national of the United States.

2. The defendant is a native of the Republic of Ireland and a citizen of the Republic
of Ireland.

3. The defendant was extradited and paroled into the United States on or about July

13, 2018 at John F. Kennedy International Airport in New York.

4. The defendant was convicted in this Court for the offense of conspiracy to
distribute and possess with intent to distribute controlled substances in violation of 21 U.S.C.
§§ 841(a)(1), 841(h), and 846.

5. A maximum sentence of 20 years’ imprisonment may be imposed for this offense.
21 U.S.C. § 841(b)C1)(C).

6. The defendant is subject to removal from the United States pursuant to the following
provisions of law: section 212(a)(2)(A)(1)() of the Immigration and Nationality Act of 1952
(“INA”), as amended, 8 U.S.C. § 1182(a)(2)(A)(i)(), as an alien who has been convicted of a crime
involving moral turpitude (other than a purely political offense) or an attempt or conspiracy to
commit such a crime; section 212(a)(7)(A)G@)() of the INA, as amended, 8 U.S.C.
$1 182(a)(7\(A)(D, as an alien who is not in possession of a valid unexpired immigrant visa, reentry
permit, border crossing card, or other valid entry document required by the Act; section
212(a)(2)(A)(G)AD) of the Act, as amended, 8 U.S.C. § 1182(a)(2)(A)(@)(D, as an alien who has been
convicted of, or who admits having committed, or admits committing acts which constitute the
essential elements of, a controlled substance violation (as defined in 21 U.S.C. § 802); and section
212(a)(2)(C) of the Act, as amended, 8 U.S.C. § 1182(a)(2)(C), as an alien whom a consular or
immigration officer knows or has reason to believe is or has been an illicit trafficker in any controlled
substance or who is or has been a knowing assister, abettor, conspirator, or colluder with others in the

illicit trafficking in any such controlled substance.

WHEREFORE, pursuant to Section 238(c) of the INA, 8 U.S.C. § 1228(c), the United
States of America requests that the Court order the defendant removed from the United States to

the Republic of Ireland.

Dated: New York, New York
April 9, 2019

GEOFFREY S. BERMAN
United States Attorney
Southern District of New York

py, MMell Af,
Michael D. Neff
Assistant United States Attorney

 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Sv wes wee cs ey ee ee tems We i th ess os en oe X
CONCURRENCE OF UNITED

UNITED STATES OF AMERICA STATES IMMIGRATION AND
CUSTOMS ENFORC.

- against -

13-CR-950 (JMF)

GARY DAVIS,

a/k/a “Libertas,”
Defendant.
~e eee LLL LL LL LLL xX

Based upon consideration of the applicable law and the defendant’s statement, I hereby
concur, on behalf of United States Immigration and Customs Enforcement, in the United States
Attorney’s request that a judicial order of removal be granted against the defendant.

Dated: New York, New York
April 2, 2019

fsy
Angel M. Melendéz 7 *°2

Special Agent in Charge
U.S. Immigration and Customs Enforcement
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ee ee eee x

UNITED STATES OF AMERICA DEFENDANT’S PLEA
STATEMENT IN SUPPORT OF
JUDICIAL REMOVAL

- against -
GARY DAVIS, 13-CR-950 (JMF)
a/k/a “Libertas,”
Defendant.
a ee ee eee eee eee xXx

GARY DAVIS, defendant in the above-captioned criminal proceeding, hereby states as
follows:

1. My true and correct name is Gary Davis.

2s I received a Notice of Intent to Request Judicial Removal (“Notice”), dated April
9, 2019. I am the person identified in that document. I hereby waive my right, pursuant to
Section 238(c)(2)(A) of the Immigration and Nationality Act of 1952, as amended (“INA”), 8
U.S.C. § 1228(c)(2)(A), to have the Notice served upon me prior to the commencement of the
trial or entry of a guilty plea in this case.

3. [received the Factual Allegations in Support of Judicial Removal (“Allegations”),
dated April 9, 2019. I hereby waive my right, pursuant to Section 238(c)(2)(B) of the INA, 8
U.S.C. § 1228(c)(2)(B), to have the allegations served 30 days prior to sentencing.

4, My rights in a judicial removal proceeding have been fully explained to me by my
attorney. After consultation with counsel and understanding the legal consequences of doing so,

I knowingly and voluntarily waive the right to the notice and hearing provided for in Section
238(c)(2) of the INA, 8 U.S.C. § 1228(c)(2), and further waive any and all rights to appeal,
reopen, reconsider, or otherwise challenge this order. [ understand the rights I would possess in
a contested administrative proceeding and I waive these rights, including my right to examine
the evidence against me, present evidence on my own behalf, and cross-examine witnesses
presented by the United States. I understand these rights and waive further explanation by the
Court.

5. I hereby admit that all the factual allegations set forth in the Allegations are true
and correct as written.

6. I hereby concede that I am removable from the United States pursuant to section
212(a)(2)(A)(i)(D of the Immigration and Nationality Act of 1952 (“INA”), as amended, 8 U.S.C.
§ 1182(a)(2)(A)(i)(), as an alien who has been convicted of a crime involving moral turpitude
(other than a purely political offense) or an attempt or conspiracy to commit such a crime. I further
concede that I am removable from the United States pursuant to section 212(a)(7)(A)(i)(D) of the
Immigration and Nationality Act of 1952 (“INA”), as amended, 8 U.S.C. § 1182(a)(7(A)@OD,
as an alien who is not in possession of a valid unexpired immigrant visa, reentry permit, border
crossing card, or other valid entry document required by the Act. I further concede that I am
removable from the United States pursuant to section 212(a)(2)(A)(i)(ID) of the Act, as amended,
8 U.S.C. § 1182(a)(2)(A)D, as an alien who has been convicted of a controlled substance
violation as defined in 21 U.S.C. § 802. I further concede that I am removable from the United
States pursuant to section 212(a)(2)(C) of the Act, as amended, 8 U.S.C. § 1182(a)(2)(C), as an
alien whom a consular or immigration officer knows or has reason to believe is or has been an illicit
trafficker in any controlled substance or who is or has been a knowing assister, abettor, conspirator,

or colluder with others in the illicit trafficking in any such controlled substance.
7. I hereby waive any and all rights I may have to any and all forms of relief or
protection from removal, deportation, or exclusion under the INA, as amended, and related
federal regulations. These rights include, but are not limited to, the ability to apply for the
following forms of relief or protection from removal: asylum; withholding of removal under
Section 241(b)(3) of the INA, 8 U.S.C. § 1231(b)(3); any protection from removal pursuant to
Article 3 of the United Nations Convention Against Torture, including withholding or deferral
of removal under 8 C.F.R. §§ 208.16-17 and 1208.16-17, cancellation of removal; adjustment
of status; registry; de novo review of a denial or revocation of temporary protected status (current
or future); waivers under Sections 212(h) and 212(i) of the INA, 8 U.S.C. §§ 1182(h), 1182);
visa petitions; consular processing; voluntary departure or any other possible relief or protection
from removal available under the Constitution, laws or treaty obligations of the United States.

8.  L agree to the entry of a stipulated judicial order of removal pursuant to Section
238(c)(5) of the INA, 8 U.S.C. § 1228(c)(5). I acknowledge that I have not been persecuted in,
and have no present fear of persecution in, the Republic of Ireland, the country of my nativity
and citizenship. I further acknowledge that I have not been tortured in, and have no present fear
of torture in, the Republic of Ireland, the country of my nativity and citizenship.

9. I consent to the introduction of this statement as an exhibit in the record of these
judicial removal proceedings. I further agree to make the judicial order of removal
a public document, waiving my privacy rights, including any privacy rights that might exist
under 8 C.F.R. § 208.6.

10. I agree to assist U.S. Immigration and Customs Enforcement (“ICE”) in the
execution of my removal. Specifically, ] agree to assist ICE in the procurement of any travel,

identity, or any other documents necessary for my removal; to meet with and to cooperate with
representatives of any country to which J may by statute be removed if ICE so requests; and to
execute any forms, applications, or waivers needed to execute or expedite my removal. I further
understand that my failure or refusal to assist ICE in the execution of my removal may subject
me to criminal penalties under Section 243 of the INA, 8 U.S.C. § 1253.

11. I concede that the entry of this judicial order of removal renders me permanently
inadmissible to the United States. I agree that I will not enter, attempt to enter, or transit through
the United States without first seeking and obtaining permission to do so from the Secretary of
the Department of Homeland Security or other designated representative of the U.S.
Government.

12. I will accept a written Order issued by this Court for my removal from the United
States to the Republic of Ireland, and I waive any and all rights to challenge any provision of

this agreement in any U.S. or foreign court or tribunal.

Date . Defendant’s Signature

 

*

 

Date

 
